 In the Matter Of PICKANDS, MATHER & COMPANY, AND VERONAMINING COMPANYandLODGE 1624, AMALGAMATED ASSOCIATIONOF IRON, STEEL & TIN WORKERS OF NORTH AMERICA, S. W. 0. C.,C:I.0.Cases Nos. R-1885 and R-1886AMENDMENT TO DIRECTION OF ELECTIONAugust 7, 1940On July 30, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election' inthe above-entitled matter, the election to be held within thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twelfth Region (Milwaukee,Wisconsin).The Board, having been advised that Lodge 1624, AmalgamatedAssociation of Iron, Steel & Tin Workers of North America, S. W.0. C., C. I. 0., does not desire its name to appear upon the ballot inthe election to be conducted among the employees at the JamesMining Company, hereby amends paragraph (c) of the Directionof Election issued on July 30, 1940, by striking therefrom the words"to determine whether they wish to be represented for the purposesof collective bargaining by Lodge 1624, Amalgamated Associationof Iron, Steel and Tin Workers of North America, S. W. 0. C.,C. I. 0., by Independent Mine Employees Union, or by neither"and substituting therefore the words "to determine whether or notthey desire to be represented by Independent Mine EmployeesUnion for the purposes of collective bargaining."MR. EDw7N S. SMITH took no part in the consideration of theabove Amendment to Direction of Election.'25NL R B 110026 N. L. R. B., No. 24214